



EXHIBIT 10.60






AMENDMENT TO EMPLOYMENT AND POST-EMPLOYMENT COVENANTS AGREEMENT
This Amendment to Employment and Post-Employment Covenants Agreement
(“Amendment”) is made as of the 23rd day of January, 2019 (the “Effective Date”)
by and between Burger King Corporation (the “Company”) and Joshua Kobza
(“Kobza”) (each a “Party” and, collectively, the “Parties”), to that certain
Employment and Post-Employment Covenants Agreement between the Parties dated as
of February 9, 2015, as such agreement may have been amended from time to time,
that governs the terms and conditions of Kobza’s employment with the Company
(the “Agreement”). Unless defined herein, capitalized terms used in this
Amendment shall have the meanings ascribed to them in the Agreement.


WHEREAS, pursuant to the Agreement, Kobza served as the Company’s Chief
Financial Officer through January 21, 2018;


WHEREAS, from January 22, 2018 through January 22, 2019, Kobza served as the
Company’s Chief Technology and Development Officer; and


WHEREAS, Kobza has been appointed to the position of Chief Operating Officer of
the Company effective on the Effective Date, and the Parties desire to amend the
Agreement as more particularly set forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Amendment and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree that
the Agreement is amended as follows, effective as of the Effective Date. The
Parties acknowledge that this Amendment is not applicable to any period(s) prior
to the Effective Date.


1.
Position and Responsibilities. Section 2(b) of the Agreement is deleted in its
entirety and replaced with the following:



“2(b) Position and Responsibilities. During the Employment Period, Executive
shall serve as Chief Operating Officer and shall have such duties and
responsibilities as are customarily assigned to individuals serving in such
position and such other duties consistent with Executive’s title and position as
the Company specifies from time to time (it being understood by the parties
that, notwithstanding the foregoing, the Company is free, at any time and from
time to time, to reorganize its business operations, and that Executive’s duties
and scope of responsibility may change in connection with such reorganization).
Executive shall devote all of Executive’s skill, knowledge, commercial efforts
and business time to the conscientious and good faith performance of Executive’s
duties and responsibilities for the Company and its Affiliates to the best of
Executive’s ability.”
2.
Base Salary. Section 3 of the Agreement is amended to change Kobza’s Base Salary
from US$600,000 to US$650,000.



3.
Annual Incentive Compensation. Section 4 of the Agreement is amended to change
Kobza’s target bonus with respect to 2019 to Two Hundred Fifty percent (250%).






--------------------------------------------------------------------------------







4.
Restrictive Covenants. Section 8 of the Agreement is deleted in its entirety and
replaced with the following:



“8.    Restrictive Covenants. Each of the Company and Executive agrees that the
Executive will have a prominent role in the management of the business, and the
development of the goodwill of the Company and its Affiliates, and will
establish and develop relations and contacts with the principal franchisees,
customers and suppliers of the Company and its Affiliates throughout the world,
all of which constitute valuable goodwill of, and could be used by Executive to
compete unfairly with, the Company and its Affiliates. In addition, Executive
recognizes that Executive will have access to and become familiar with or be
exposed to Confidential Information (as such term is defined below), in
particular, trade secrets, proprietary information, customer lists, and other
valuable business information of the Company and its Affiliates pertaining or
related to the quick service restaurant business.  Executive agrees that
Executive could cause grave harm to the Company and its Affiliates if Executive,
among other things, worked for the Company’s or any of its Affiliates’
competitors, solicited the Company’s or any of its Affiliates’ employees away
from the Company or any of its Affiliates, as applicable, or solicited the
Company’s or any of its Affiliates’ franchisees upon the termination of
Executive’s employment with the Company or misappropriated or divulged any
Confidential Information, and that as such, the Company has legitimate business
interests in protecting its goodwill and Confidential Information, and these
legitimate business interests therefore justify the following restrictive
covenants:
(a)    Confidentiality. Executive agrees that during Executive’s employment with
the Company and thereafter, Executive will not, directly or indirectly (A)
disclose any Confidential Information to any Person (other than, only with
respect to the period that Executive is employed by the Company, to an employee
or outside advisor of the Company who requires such information to perform his
or her duties for the Company), or (B) use any Confidential Information for
Executive’s own benefit or the benefit of any third party. The foregoing
obligation shall not apply to any Confidential Information that has been
previously disclosed to the public or is in the public domain (other than by
reason of a breach of Executive’s obligations to hold such Confidential
Information confidential). If Executive is required or requested by a court or
governmental agency to disclose Confidential Information, Executive must notify
the General Counsel of the Company of such disclosure obligation or request no
later than three (3) business days after Executive learns of such obligation or
request, and permit the Company to take all lawful steps it deems appropriate to
prevent or limit the required disclosure.
(b)    Non-Competition. Executive agrees that during the Employment Period,
Executive shall devote all of Executive’s skill, knowledge, commercial efforts
and business time to the conscientious and good faith performance of Executive’s
duties and responsibilities to the Company and the Company’s Affiliates as
contemplated by the Affiliate Agreements to the best of Executive’s ability, and
Executive shall not, directly or indirectly, be employed by, render services
for, engage in business with or serve as an agent or consultant to any Person
other than the Company and the Company’s Affiliates as contemplated by the
Affiliate Agreements. Executive further agrees that during the Employment Period
and for the one (1) year period following Executive’s termination of employment
with the Company, Executive shall not directly or indirectly engage in any
activities that are competitive with the quick service restaurant business
conducted by the Company or any of its Affiliates, and Executive shall not,
directly or indirectly, become employed by, render services for, engage





--------------------------------------------------------------------------------





in business with, serve as an agent or consultant to, or become a partner,
member, principal, stockholder or other owner of, any Person or entity that
engages in the quick serve restaurant business in any jurisdiction or country
where the Company or any of its Affiliates has business operations at the time
of Executive’s termination, including any franchisee of the Company or any if
its Affiliates, provided that Executive shall be permitted to hold a one percent
(1%) or less interest in the equity or debt securities of any publicly traded
company. Executive’s duties and responsibilities involve, and/or will affect,
the operation and management of the Company on a worldwide basis.  Executive
will obtain Confidential Information that will affect the Company’s operations
and that of its Affiliates throughout the world.  Accordingly, Executive
acknowledges that the Company has legitimate business interests in requiring a
worldwide geographic scope and application of this non-compete provision and
agrees that this non-compete provision applies on a worldwide basis.
(c)    Non-Solicitation of Employees and Franchisees. During Employment Period
and for the one (1) year period following Executive’s termination of employment
with the Company, Executive shall not, directly or indirectly, by himself or
through any third party, whether on Executive’s own behalf or on behalf of any
other Person or entity, (i) solicit or induce or endeavor to solicit or induce,
divert, employ or retain, (ii) interfere with the relationship of the Company or
any of its Affiliates with, or (iii) attempt to establish a business
relationship of a nature that is competitive with the business of the Company or
any of its Affiliates with, any Person that is or was (during the last twelve
(12) months of Executive’s employment with the Company) (A) an employee of the
Company or any of its Affiliates, (B) engaged to provide services to the Company
or any of its Affiliates, including vendors who provide or have provided
advertising, marketing or other services to the Company or any of its
Affiliates, or (C) a franchisee of the Company or any of its Affiliates.”
5.
Notices. Section 15(g) of the Agreement is amended to change the Company’s
notice and copy addresses to the following:

If to the Company, to it at:                 with a copy to:
Burger King Corporation                    Restaurant Brands International Inc.
5707 Blue Lagoon Drive                    130 King Street West, Suite 300
Miami, Florida 33126                    Toronto, Ontario MX5 1E1
Attention: Chief People Officer                Attention: General Counsel


6.
Miscellaneous. All provisions of the Agreement not modified by this Amendment
remain in full force and effect. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to constitute an original and all of
which shall be deemed to constitute one and the same instrument. Whenever
possible, each provision of this Amendment will be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Amendment is held to be prohibited by or invalid under applicable law, such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and Kobza have executed this Amendment as of the
dates listed below.


JOSHUA KOBZA


Signature: /s/ Joshua Kobza                             


Print Name: Joshua Kobza                               


Date: January 23, 2019                                     
BURGER KING CORPORATION


By: /s/ Jill Granat                                                  


Name: Jill Granat                                                 


Title: Assistant Secretary                                    


Date: January 23, 2019                                        








